 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 2:18-cv-1834 KJM DB
12                      Plaintiff,
13           v.                                       FINDINGS AND RECOMMENDATIONS
14    D & P PRODUCTS, INC. et al.,
15                      Defendants.
16

17          This matter came before the undersigned on March 15, 2019, pursuant to Local Rule

18   302(c)(19), for hearing of plaintiff’s motion for default judgment. (ECF No. 24.) Attorney

19   Alexander Stevko appeared telephonically on behalf of the plaintiff. No appearance was made

20   by, or on behalf of, any defendant. At that time, oral argument was heard and the motion was

21   taken under submission. Having considered all written materials submitted with respect to the

22   motion, and after hearing oral argument, the undersigned recommends that the motion for default

23   judgment be granted as explained below.

24                                          BACKGROUND

25          Plaintiff United States of America commenced this action by filing a complaint on June

26   26, 2018. (ECF No. 1.) The complaint alleges, in relevant part, as follows. Defendant D & P

27   Products, Inc., (“D & P Products”), manufactures torque converters in Sacramento, California.

28   ////

                                                     1
 1   (Compl. (ECF No. 1) at 2.1) Defendant Teri Brooks is the Chief Financial Officer and Chief

 2   Executive Officer of defendant D & P Products. (Id.) Defendant Matthew Brooks is the husband

 3   of defendant Terri Brooks and the Secretary of defendant D & P Products. (Id.)

 4          As an employer, defendant D & P Products is subject to various tax obligations. In this

 5   regard, D & P Products is required pursuant to 26 U.S.C. §§ 3102 and 3402 to withhold federal

 6   income taxes and Federal Insurance Contributions Act (“FICA”) taxes from its employees’

 7   wages. (Id. at 3.) These withholdings are held in trust for the United States. (Id.) 26 U.S.C.§

 8   6302 and 26 C.F.R. § 31.6302-1, require D & P Products to make monthly deposits of these taxes

 9   with an authorized government depository. (Id. at 4.)

10          Moreover, pursuant to 26 U.S.C. § 3111, defendant D & P Products was also required to

11   pay FICA tax on its employees’ wages. (Id. at 3.) And 26 U.S.C. § 3301, required defendant D

12   & P Products to pay a Federal Unemployment Tax Act (“FUTA”) tax on its employees’ wages.

13   (Id. at 4.) Defendant D & P Products was also required to pay any taxes due on its employment

14   tax returns pursuant to 26 U.S.C. § 6151 and 26 C.F.R. § 55.6151-1. (Id.) And with respect to

15   reporting, under 26 U.S.C. §§ 6011 and 6071 and 26 C.F.R. §§ 31.6011(a)-1, 31.6011(a)-4, and

16   31.6071(a)-1, D & P Products was required to file a Form 941 Employer’s Quarterly Federal Tax

17   Return on a quarterly basis. (Id. at 4.)

18          Despite these obligations, defendant D & P Products failed to pay its quarterly

19   employment tax liability for the tax periods ending March 31, 2007, and from September 31,

20   2007, through December 31, 2012. (Id. at 3.) D & P Products also failed to pay its annual
21   unemployment tax liability for the tax periods ending December 31, 2011, December 31, 2012,

22   and December 31, 2013. (Id.) Defendant D & P Products has refused to pay this liability,

23   resulting in an Internal Revenue Service (“IRS”) assessment against defendant in the amount of

24   $833,907.72 as of May 31, 2018. (Id. at 6-7.)

25          Moreover, during this time defendant Teri Brooks and defendant Matthew Brooks were

26   responsible for collecting, accounting for, and paying to the United States the taxes owed by
27
     1
       Page number citations such as this one are to the page number reflected on the court’s CM/ECF
28   system and not to page numbers assigned by the parties.
                                                      2
 1   defendant D & P Products. (Id. at 7.) Despite notice and demand for payment, the defendants

 2   have refused to comply with the government’s attempts to enforce the internal revenue laws. (Id.

 3   at 7-11.)

 4          As a result of their failure to comply with these requirements, defendants Teri Brooks and

 5   Matthew Brooks have each been assessed liability in the amount of $319,878.62, pursuant to the

 6   Trust Fund Recovery Penalty (“TFRP”), authorized under 26 U.S.C. § 6672. (Id. at 7-10.) Based

 7   on these allegations, the complaint seeks a permanent injunction against the defendants as well as

 8   a reduction of the tax assessments to judgment. (Id. at 12-15.)

 9          On August 1, 2018, plaintiff filed proofs of service on the defendants. (ECF Nos. 4-6.)

10   On October 11, 2018, plaintiff filed requests for entry of defendants’ default. (ECF Nos. 7-9.)

11   The Clerk of the Court entered defendants’ defaults the following day. (ECF Nos. 10-12.)

12          On October 29, 2018, defendant Teri Brooks filed a document styled as an answer. (ECF

13   No. 15.) On December 4, 2018, plaintiff filed the pending motion for default judgment. (ECF

14   No. 16.) On February 5, 2019, the undersigned issued an order continuing the hearing of

15   plaintiff’s motion, advising defendant Teri Brooks of the steps necessary to set aside a clerk’s

16   entry of default, and granting defendant Teri Brooks additional time to oppose plaintiff’s motion

17   and/or file a motion to set aside the entry of default. (ECF No. 23.) The order cautioned

18   defendant Teri Brooks that a failure to comply with the order “may result in the recommendation

19   that plaintiff’s motion for default judgment be granted.” (Id. at 3.) Despite the undersigned’s

20   order, and having been served with notice of plaintiff’s motion, no defendant filed an opposition
21   or appeared at the March 15, 2019 hearing. (ECF Nos. 16-7, 21, 24.)

22                                        LEGAL STANDARDS

23   I.     Default Judgment

24          Federal Rule of Civil Procedure 55(b)(2) governs applications to the court for default

25   judgment. Upon entry of default, the complaint’s factual allegations regarding liability are taken

26   as true, while allegations regarding the amount of damages must be proven. Dundee Cement Co.
27   v. Howard Pipe & Concrete Prods., 722 F.2d 1319, 1323 (7th Cir. 1983) (citing Pope v. United

28   States, 323 U.S. 1 (1944); Geddes v. United Fin. Group, 559 F.2d 557 (9th Cir. 1977)); see also

                                                       3
 1   DirectTV v. Huynh, 503 F.3d 847, 851 (9th Cir. 2007); TeleVideo Sys., Inc. v. Heidenthal, 826

 2   F.2d 915, 917-18 (9th Cir. 1987).

 3          Where damages are liquidated, i.e., capable of ascertainment from definite figures

 4   contained in documentary evidence or in detailed affidavits, judgment by default may be entered

 5   without a damages hearing. Dundee, 722 F.2d at 1323. Unliquidated and punitive damages,

 6   however, require “proving up” at an evidentiary hearing or through other means. Dundee, 722

 7   F.2d at 1323-24; see also James v. Frame, 6 F.3d 307, 310-11 (5th Cir. 1993).

 8          Granting or denying default judgment is within the court’s sound discretion. Draper v.

 9   Coombs, 792 F.2d 915, 924-25 (9th Cir. 1986); Aldabe v. Aldabe, 616 F.2d. 1089, 1092 (9th Cir.

10   1980). The court is free to consider a variety of factors in exercising its discretion. Eitel v.

11   McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). Among the factors that may be considered by

12   the court are

13                   (1) the possibility of prejudice to the plaintiff, (2) the merits of
                     plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4)
14                   the sum of money at stake in the action; (5) the possibility of a dispute
                     concerning material facts; (6) whether the default was due to
15                   excusable neglect, and (7) the strong policy underlying the Federal
                     Rules of Civil Procedure favoring decisions on the merits.
16

17   Eitel, 782 F.2d at 1471-72 (citing 6 Moore’s Federal Practice ¶ 55-05[2], at 55-24 to 55-26).

18                                                ANALYSIS

19   I.     Plaintiff’s Motion for Default Judgment

20          A.       The Eitel Factors Favor Entry of Default Judgment
21          Examining the complaint and plaintiff’s motion for default judgment in light of the Eitel

22   factors, the undersigned finds that overall the Eitel factors weigh in favor of granting plaintiff’s

23   motion for default judgment.

24                   1.      Possibility of Prejudice to the Plaintiff

25          The first Eitel factor contemplates the possibility of prejudice to the plaintiff if a default

26   judgment is not entered. Eitel, 782 F.2d at 1471. Prejudice may be shown where failure to enter
27   a default judgment would leave plaintiff without a proper remedy. Landstar Ranger, Inc. v. Parth

28   ////

                                                         4
 1   Enterprises, Inc., 725 F. Supp. 2d 916, 920 (C.D. Cal. 2010) (citing Pepsico, Inc. v. California

 2   Security Cans, 238 F. Supp.2d 1172, 1177 (C.D. Cal. 2010)).

 3            Here, plaintiff seeks an injunction requiring defendants to comply with their federal tax

 4   obligations as well as a judgment against defendants for the assessed tax liabilities. (Pl.’s. MDJ

 5   (ECF No. 16-1) at 22.) Because defendants have refused to defend this action, if default

 6   judgment is not entered, plaintiff would be left without a proper remedy. Accordingly, the first

 7   Eitel factor weighs in favor of granting default judgment on behalf of the plaintiff.

 8                   2.      Sufficiency of the Complaint and the Likelihood of Success on the

 9   Merits

10            The second and third Eitel factors are (1) the merits of plaintiff’s substantive claim, and

11   (2) the sufficiency of the complaint. Eitel, 782 F.2d at 1471-72. The court considers the two

12   factors together given the close relationship between the two inquiries. Craigslist, Inc. v.

13   Naturemarket, Inc., 694 F. Supp.2d 1039, 1055 (2010). These two factors will favor entry of

14   default judgment where the complaint sufficiently states a claim for relief upon which the

15   plaintiff may recover. PepsiCo, Inc., 238 F. Supp.2d at 1175; see Danning v. Lavine, 572 F.2d

16   1386, 1388 (9th Cir. 1978).

17            Here, the complaint seeks a permanent injunction and reduction to judgment against

18   defendants pursuant to 26 U.S.C. § 7402 as a result of defendants’ failure to comply with the

19   IRS’s enforcement efforts. (Compl. (ECF No. 1) at 12.) Pursuant to § 7402 “district courts of

20   the United States at the instance of the United States shall have such jurisdiction to . . . issue in
21   civil actions, writs and orders of injunction . . . to render such judgments and decrees as may be

22   necessary or appropriate for the enforcement of the internal revenue laws.” 26 U.S.C. § 7402(a).

23            Moreover, plaintiff has lodged, and the undersigned has reviewed, Certificates of

24   Assessments in support of the motion for default judgment. (ECF No. 25.) “It is settled in this

25   circuit that Certificates of Assessments and Payments are ‘probative evidence in and of

26   themselves and, in the absence of contrary evidence, are sufficient to establish that . . .
27   assessments were properly made.’” Koff v. U.S., 3 F.3d 1297, 1298 (9th Cir. 1993) (quoting

28   Hughes v. United States, 953 F.2d 531, 540 (9th Cir. 1992)).

                                                         5
 1          Taken as true, the undersigned finds the allegations of the complaint are sufficient and

 2   state a meritorious claim. Accordingly, the undersigned finds that these two factors weigh in

 3   favor of granting default judgment.

 4                  3.      Sum of Money at Stake

 5          Under the fourth Eitel factor “the court must consider the amount of money at stake in

 6   relation to the seriousness of the defendant’s conduct.” PepsiCo, Inc., 238 F.Supp.2d at 1176-77.

 7   Where a large sum of money is at stake, this factor disfavors default judgment. Eitel, 782 F. 2d.

 8   at 1472. Here, plaintiff seeks a judgment of $843,200.79 against defendant D & P Products,

 9   $326,563.72 against defendant Teri Brooks, and $326,563.72 against defendant Matthew Brooks.

10   (Pl’s. MDJ (ECF No. 16-1) at 22.)

11          Although the sum of money is large, the amount reflects only money owed by the

12   defendants as a result of the defendants’ refusal to pay. See U.S. v. China China Inc., No. C-11-

13   2065 EDL, 2011 WL 4404941, at *3 (N.D. Cal. Aug. 31, 2011) (“as to the fourth factor, although

14   a relatively large sum of money is involved, it represents liability accrued by both Defendants

15   over multiple tax years”).

16          Accordingly, the undersigned finds that the amount of money at stake is not

17   disproportionate to the seriousness of defendants’ conduct and, therefore, that this factor does not

18   weigh against granting default judgment.

19                  4.      Possibility of Disputed Material Facts

20          The fifth Eitel factor examines whether a dispute exists regarding material facts. Vogel
21   v. Rite Aid Corp., 992 F. Supp. 998, 1012 (2014) (citing PepsiCo, 238 F. Supp. 2d. at 1177;

22   Eitel, 782 F.2d. at 1471-72). As a result of defendants’ default, all well-pleaded factual

23   allegations made by plaintiff are now taken as true. TeleVideo Systems, 826 F.2d at 917 (citing

24   Geddes, 559 F.2d at 560). Thus, there is no possible dispute of material fact that would preclude

25   the granting of a default judgment in plaintiff’s favor. Accordingly, this factor weighs in favor

26   of granting default judgment.
27   ////

28   ////

                                                       6
 1                  5.     Whether the Default Was Due to Excusable Neglect

 2          The sixth Eitel factor contemplates whether defendants’ default was due to excusable

 3   neglect. PepsiCo, 238 F.Supp.2d at 1177; Eitel, 782 F.2d at 1471-72. This factor gives

 4   consideration to due process, ensuring that defendants are “given notice reasonably calculated to

 5   apprise them of the pendency of the action and be afforded opportunity to present their

 6   objections before a final judgment is rendered.” Philip Morris USA, Inc. v. Castworld

 7   Productions, 219 F.R.D. 494, 500 (2003) (citing Mullane v. Central Hanover Bank & Trust Co.,

 8   339 U.S. 306, 314 (1950)).

 9          Defendants have been repeatedly served with documents related to this action and have

10   elected not to oppose plaintiff’s motion for default judgment. (ECF Nos. 4-7, 16-7, 21.)

11   Moreover, defendant Teri Brooks filed a document stating that each defendant was “in receipt

12   of” plaintiff’s complaint. (ECF No. 15 at 2.) Under such circumstances, it does not appear that

13   defendants’ default was due to excusable neglect. Accordingly, the undersigned finds that this

14   factor weighs in favor of granting default judgment.

15                  6.     Policy of Deciding Cases on the Merits

16          The seventh Eitel factor emphasizes the “general rule that default judgments are

17   ordinarily disfavored.” Eitel 782 F.2d at 1472. “Cases should be decided upon the merits

18   whenever reasonably possible.” Id. (citing Pena v. Seguros La Comercial, S.A., 770 F.2d 811,

19   814 (9th Cir. 1985)). However, defendants’ refusal to participate in this action has rendered a

20   decision on the merits impossible. Thus, this factor does not weigh against default judgment.
21          B.      Terms of Judgment

22          Having found that plaintiff’s motion for default judgment should be granted, the

23   undersigned must now address the terms of the judgment. “A default judgment must not differ

24   in kind from, or exceed in amount, what is demanded in the pleadings.” Fed. R. Civ. P. 54(c).

25   Here, plaintiff’s motion for default judgment seeks a reduction of defendants’ outstanding tax

26   liability to judgement as well as a permanent injunction requiring defendants to comply with
27   their federal tax obligations. (Pl.’s MDJ (ECF No. 16-1) at 22.) That is consist with the relief

28   sought by the complaint. (Compl. (ECF No. 1) at 15-17.)

                                                       7
 1                  1.      Reduction of Outstanding Tax Liability to Judgment

 2          As noted above, plaintiff seeks a reduction of defendants’ tax liability as of November

 3   30, 2018, to judgment in the amount of $843,200.79 against defendant D & P Products,

 4   $326,563.72 against defendant Teri Brooks, and $326,563.72 against defendant Matthew

 5   Brooks.2 (Pl’s. MDJ (ECF No. 16-1) at 19-21.)

 6          Although “the government bears the initial burden of proof” the government may satisfy

 7   that burden “by introducing into evidence its assessment of taxes due.” Oliver v. U.S., 921 F.2d

 8   916, 919 (9th Cir. 1990). As noted above, plaintiff has lodged copies of certified IRS Forms

 9   4340 for the taxes assessed. (ECF No. 25.) Such “[f]orms are admissible evidence that valid

10   assessments have been made.” Hughes, 953 F.2d at 540.

11          Accordingly, because plaintiff has established that defendants owe the amount of

12   assessed taxes, the undersigned recommends that defendants’ outstanding tax liability be reduced

13   to judgment.

14                  2.      Permanent Injunction

15          Plaintiff seeks a permanent injunction against defendants requiring defendants to: (1) pay

16   over to the IRS all employment taxes required by law; (2) timely file all Forms 940 and 941 with

17   the IRS; (3) timely deposit withheld FICA taxes; (4) timely deposit federal unemployment taxes;

18   (5) sign and deliver affidavits to the IRS confirming their compliance with these requirements for

19   a period of five years; (6) to timely pay all outstanding liabilities; (7) prohibit the assigning or

20   disbursement of any of defendant D & P Products’ assets for a period of five years; (8) deliver a
21   copy of the permanent injunction to current and future employees who have authority to disburse

22   defendant D & P Products’ funds; (9) provide detailed monthly statements to the IRS for a period

23   of 5 years; (10) require defendant Teri Brooks and defendant Matthew Brooks to notify the IRS

24   within 10 days of any new company or corporation owned, managed, or worked for by either

25   defendant; (11) to notify the IRS within 10 days if defendant D & P Products assumes a new

26   name or transfers business operations; (12) permit plaintiff to take post-judgment discovery; and
27
     2
       The government notes that although defendants “may all be assessed for failure to pay the same
28   tax, the United States will only collect the tax once.” (Pl.’s MDJ (ECF No. 16-1) at 20.)
                                                         8
 1   (13) allow the court to retain jurisdiction to enforce this injunction. (Pl.’s Prop. Ord (ECF No.

 2   16-2) at 2-3.)

 3          § 7402 authorizes the court “to ‘render such judgments and decrees as may be necessary

 4   or appropriate for the enforcement of the internal revenue laws.’” Ryan v. Bilby, 764 F.2d 1325,

 5   1327 (9th Cir. 1985) (quoting 26 U.S.C. § 7402(a)). In this regard, “[t]he tax code, 26 U.S.C. §

 6   7402(a), gives district courts authority to enjoin taxpayers from flouting federal tax law[.]”

 7   United States v. Roof Guard Roofing Company, Inc., Case No. 17-cv-2592 NC, 2017 WL

 8   6994215, at *1 (N.D. Cal. Dec. 14, 2017).

 9          “Because § 7402(a) grants the court injunctive power, the government need only show

10   that an injunction is appropriate for the enforcement of the internal revenue laws, without

11   reference to the traditional equitable factors.” U.S. v. Thompson, 395 F.Supp.2d 941, 945 (E.D.

12   Cal. 2005); see also U.S. v. Sommerstedt, 435 Fed. Appx. 695, 696 (9th Cir. 2011) (“because the

13   statutory requirements were met, the district court did not abuse its discretion in granting

14   injunctive relief to the United States”).

15          Here, the undersigned finds that the government has shown that the defendants have

16   interfered with the enforcement of internal revenue laws for several years and continue to do so.

17   Accordingly, the undersigned recommends that plaintiff’s request for a permanent injunction be

18   granted. See United States v. Roof Guard Roofing Company, Inc., Case No. 17-cv-2592 NC

19   2017 WL 6994215, at *4 (N.D. Dec. 14, 2017) (“The government has demonstrated that Roof

20   Guard and Johnson are currently interfering with internal revenue law enforcement and are
21   reasonably likely to continue, so injunctive relief is appropriate.”); U.S. v. China China Inc., No.

22   C-11-2065 EDL, 2011 WL 4404941, at *5 (N.D. Cal. Aug. 31, 2011) (“China China has

23   continuously and repeatedly failed to satisfy these obligations. This conduct justifies injunctive

24   relief under section 7402(a).”); Thompson, 395 F.Supp.2d at 946 (“Because of defendant’s past

25   violations of federal tax laws, his continuous challenges to the authority of the courts and the

26   entire federal tax system, and his ability to reopen his business after his term of incarceration, a
27   statutory injunction under IRC § 7402(a) is necessary for the enforcement of internal revenue

28   laws.”).

                                                        9
 1                                              CONCLUSION

 2             Accordingly, IT IS HEREBY RECOMMENDED that:

 3             1. Plaintiff’s December 4, 2018 motion for default judgment (ECF No. 16), be granted.

 4             2. Judgment be entered against defendant D & P Products, Inc., defendant Teri M. Brooks

 5   and defendant Matthew W. Brooks.

 6             3. Defendant D & P Products, Inc., be ordered indebted to the United States in the amount

 7   of $843,200.79 as of November 30, 2018, plus interest and other statutory additions, as provided

 8   by law.

 9             4. Defendant Teri M. Brooks be ordered indebted to the United States in the amount of

10   $326,563.72 as of November 30, 2018 plus interest and other statutory additions, as provided by

11   law.

12             5. Defendant Matthew W. Brooks be ordered indebted to the United States in the amount

13   of $326,563.72 as of November 30, 2018 plus interest and other statutory additions, as provided

14   by law.

15             6. A permanent inunction pursuant to 26 U.S.C. § 7402(a) be entered with the following

16   terms:

17                    i. The defendants, individually and doing business under any other
                      name or using any other non-D & P Products entity, and their
18                    representatives, partners, agents, servants, employees, attorneys, and
                      anyone in active concert or participation with them, are prohibited
19                    from failing to pay over to the IRS all employment taxes required by
                      law, including federal income tax withholding, FICA taxes, and
20                    FUTA taxes;
21                    ii. D & P Products is required to timely file all Forms 940 and 941
                      with the IRS, in care of Revenue Officer Carol Leibrand, or at such
22                    other location as the IRS may direct in writing;
23                    iii. D & P Products is required to timely deposit withheld FICA
                      taxes, as well as D & P Products’ share of FICA taxes, in an
24                    appropriate federal depository bank in accordance with the federal
                      deposit regulations;
25
                      iv. D & P Products is required to timely deposit federal
26                    unemployment taxes in an appropriate federal depository bank each
                      quarter in accordance with the federal deposit regulations;
27
                      v. D & P Products, and those individuals at D & P Products
28                    responsible for carrying out the duties established under paragraphs
                                                        10
 1                  (ii) through (iv), are required for a period of five years, to sign and
                    deliver affidavits to IRS Revenue Officer Carol Leibrand, or such
 2                  other location as the IRS may direct in writing, no later than the 20th
                    day of each month, stating that the requisite withheld income, FICA
 3                  tax deposits, and unemployment tax deposits were timely made;

 4                  vi. D & P Products is required to timely pay all required outstanding
                    liabilities due on each Form 940 and Form 941;
 5
                    vii. Defendants and their representatives, agents, servants,
 6                  employees, attorneys, successors in interest and assigns, are
                    prohibited from assigning any D & P Products property or rights to
 7                  property or making any disbursements from D & P Products’ assets
                    until amounts required to be withheld from wages after the date of
 8                  this injunction for a given payroll period are, in fact, paid to the IRS,
                    for a period of five years;
 9
                    viii. Defendants are required to deliver a copy of this permanent
10                  injunction to each current and future employee at D & P Products
                    who is responsible for carrying out the duties established in
11                  paragraphs (ii) – (iv) or who has authority to disburse funds on behalf
                    of D & P Products;
12
                    ix. Defendants are required for a period of five years to provide
13                  detailed monthly statements of all financial accounts of D & P
                    Products to IRS Revenue Officer Carol Leibrand, or such other
14                  revenue officer as the IRS directs in writing, no later than the 20th
                    day of each month;
15
                    x. Defendants are required for a period of five years to notify the
16                  IRS within ten days of any new corporation or company Teri Brooks
                    or Matthew Brooks may come to own, manage, or work for as an
17                  officer or employee; and

18                  xi. Defendants are required for a period of five years to notify the
                    IRS within ten days if D & P Products assumes a new name or
19                  transfers its employees or business operations to another entity.

20                  xii. The United States may take post-judgment discovery to the same
                    extent that post-judgment discovery is available to a judgment
21                  creditor under Rule 69 to investigate and to ensure compliance with
                    this injunction.
22
                    xiii. The Court shall retain jurisdiction over this case to ensure
23                  compliance with this injunction.

24          7. This case be closed.

25          These findings and recommendations will be submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen (14)

27   days after these findings and recommendations are filed, any party may file written objections

28   with the court. A document containing objections should be titled “Objections to Magistrate

                                                        11
 1   Judge’s Findings and Recommendations.” Any reply to the objections shall be served and filed

 2   within 14 days after service of the objections. The parties are advised that failure to file

 3   objections within the specified time may, under certain circumstances, waive the right to appeal

 4   the District Court’s order. See Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: June 11, 2019

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21   DLB:6
     DB/orders/orders.civil/USvD&P1834.mdj.f&rs
22

23

24

25

26
27

28

                                                        12
